Case 1:20-cv-02816-JMS-MJD Document 23 Filed 11/20/20 Page 1 of 3 PageID #: 310




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF INDIANA
                                 INDIANAPOLIS DIVISION

 THOMAS L. WHITTAKER,                  )
                                       )
                    Plaintiff,         )
                                       )
                 v.                    )                       No. 1:20-cv-02816-JMS-MJD
                                       )
 EQUIFAX INFORMATION SERVICES, LLC, et )
 al.                                   )
                                       )
                    Defendants.        )


                              SCHEDULING ORDER
                    HON. MAGISTRATE JUDGE MARK J. DINSMORE

        This matter is scheduled for a telephonic initial pretrial conference on Monday, January

 4, 2021 at 10:00 a.m. (Eastern). Counsel shall attend the conference by calling the designated

 telephone number, to be provided by the Court via email generated by the Court's ECF system.

 The parties shall file a proposed Case Management Plan ("CMP") no fewer than seven days

 before the pretrial conference. Unless the parties agree there are compelling reasons for a

 departure, the CMP shall be in the format set forth in the model CMP found on the Court's

 website (www.insd.uscourts.gov).

        Section III(A) through (E) of the proposed CMP shall include the following deadlines:

        A.      The parties shall serve their Fed. R. Civ. P. 26 initial disclosures on or before
                January 15, 2021.

        B.      Plaintiff(s) shall file preliminary witness and exhibit lists on or before January
                22, 2021.

        C.      Defendant(s) shall file preliminary witness and exhibit lists on or before January
                29, 2021.

        D.      All motions for leave to amend the pleadings and/or to join additional parties shall
                be filed on or before February 23, 2021.
Case 1:20-cv-02816-JMS-MJD Document 23 Filed 11/20/20 Page 2 of 3 PageID #: 311




        E.      Plaintiff(s) shall serve Defendant(s) (but not file with the Court) a statement of
                special damages, if any, and make a settlement demand, on or before January
                22, 2021. Defendant(s) shall serve on the Plaintiff(s) (but not file with the
                Court) a response thereto within 21 days after receipt of the demand. The
                parties shall forward copies of their settlement demands and responses when
                made to Magistrate Judge Dinsmore at MJDinsmore@insd.uscourts.gov.

        In advance of the initial pretrial conference, counsel shall plan for discovery and conduct

 the conference required by Fed. R. Civ. P. 26(f). Represented parties shall attend the initial

 pretrial conference by counsel. Clients are not required (but are permitted) to attend this

 conference.

        Counsel who attend the conference must have their appearance on file. At the

 conference, counsel should be prepared to discuss the issues addressed in the ESI Supplement to

 Case Management Plan found on the Court's website, in addition to:

        1.      How exhibits will be identified during the discovery process consistent with the
                Court's trial procedures;

        2.      The types and number of witnesses the parties anticipate may provide evidence
                under Federal Rule of Evidence 702, 703 or 705;

        3.      Any issues anticipated at the outset regarding the scope or nature of discovery
                anticipated in the case;

        4.      Any anticipated deviations from the established limitations on discovery;

        5.      Any anticipated need for the entry of a protective order in the matter; and

        6.      How soon the parties anticipate being in a position to discuss settlement of the
                matter and what specific items of discovery need to be completed prior thereto,
                and how that necessary discovery can be accomplished as quickly and efficiently
                as possible.


        SO ORDERED.


        Dated: 20 NOV 2020
Case 1:20-cv-02816-JMS-MJD Document 23 Filed 11/20/20 Page 3 of 3 PageID #: 312




 Distribution:

 Service will be made electronically
 on all ECF-registered counsel of record
 via email generated by the Court's ECF system.
